USCA4 Appeal: 22-6964      Doc: 7         Filed: 11/29/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 22-6964


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        GREGORY K. CLINTON,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Martinsburg. Gina M. Groh, District Judge. (3:17-cr-00005-GMG-RWT-1)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Gregory K. Clinton, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6964      Doc: 7         Filed: 11/29/2022      Pg: 2 of 2




        PER CURIAM:

               Gregory K. Clinton appeals the district court’s August 9, 2022, order denying,

        pursuant to a prior prefiling injunction, his “Motion to Correct Disposition Text” and

        “Motion to Dismiss Counts 1, 2, 3, 4, and 5 and Release from Custody.” On appeal, we

        confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because

        Clinton’s informal brief does not challenge the basis for the district court’s disposition, he

        has forfeited appellate review of the court’s order. ∗ See Jackson v. Lightsey, 775 F.3d 170,

        177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

        rules, our review is limited to issues preserved in that brief.”). Accordingly, we affirm the

        district court’s judgment. We deny Clinton’s motion for appointment of counsel. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                         AFFIRMED




               ∗
                 We reject Clinton’s conclusory and unsupported allegations of judicial bias. See
        Akins v. Knight, 863 F.3d 1084, 1087-88 (8th Cir. 2017) (holding that plaintiff’s judicial
        complaint did not require presiding judge’s recusal); Belue v. Leventhal, 640 F.3d 567, 573
        (4th Cir. 2011) (“[J]udicial rulings and opinions formed by the judge on the basis of facts
        introduced or events occurring in the course of the current proceedings, or of prior
        proceedings almost never constitute a valid basis for a bias or partiality motion.” (internal
        quotation marks omitted)); United States v. Cherry, 330 F.3d 658, 665 (4th Cir. 2003)
        (explaining that “unsupported, irrational or highly tenuous speculation” is insufficient to
        support partiality claim (internal quotation marks omitted)).

                                                      2